Citation Nr: 1627063	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-41 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia.  

2.  Entitlement to an evaluation in excess of 10 percent for cervical intervertebral disc syndrome with degenerative changes.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the thoracolumbar spine.

4.  Entitlement to an evaluation in excess of 10 percent for status post left ulnar transposition with DJD, scar and paresthesias.

5.  Entitlement to an evaluation in excess of 10 percent for status post right ulnar transposition with scar, DJD and paresthesias.

6.  Entitlement to an evaluation in excess of 10 percent for right patellofemoral syndrome, status post ruptured patella tendon repair, now with DJD and chondrocalcinosis.

7.  Entitlement to an evaluation in excess of 10 percent for left patellofemoral syndrome, now with DJD and mild chondrocalcinosis.

8.  Entitlement to an evaluation in excess of 10 percent for residuals of right ankle injury now with DJD. 

9.  Entitlement to a compensable evaluation for keloids, bilateral shoulders.

10.  Entitlement to service connection for diabetes mellitus, type II [also claimed as due to exposure to various chemicals].


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from November 1979 to June 1995. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

On May 16, 2016, VA was notified that the Veteran died in May 2016.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


